Citation Nr: 0328232	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  99-05 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), rated as 30 percent 
disabling prior to October 11, 2000, and as 50 percent 
disabling from October 11, 2000. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1956 to January 
1960 (unverified), and from January 1961 to October 1966. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in April 
1998 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Nashville, Tennessee, which denied an 
increased rating (in excess of 30 percent) for the veteran's 
service-connected PTSD.  The veteran entered notice of 
disagreement with this decision in May 1998; the RO issued a 
statement of the case in January 1999; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in March 1999.  In an August 2002 rating decision 
during the appeal, the RO increased the disability rating for 
PTSD to 50 percent for the period from October 11, 2000. 

In March 1999, the veteran contended that his service-
connected PTSD had aggravated his (non-service-connected) 
bipolar disorder.  In an October 2003 brief, the veteran's 
representative suggested that VA should consider whether the 
veteran's (non-service-connected) bipolar disorder was 
aggravated by his service-connected PTSD.  The veteran or his 
representative is advised to file with the RO a written claim 
for (secondary) service connection for bipolar disorder.  "A 
specific claim in the form prescribed by the Secretary . . . 
must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. 
§ 3.151(a) (2002).  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the RO should address the issue of entitlement 
to secondary service connection (by way of aggravation) for a 
bipolar disorder.




FINDINGS OF FACT

1.  All evidence necessary to decide the increased rating 
claim on appeal has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the 
increased rating claim addressed in this decision, obtained 
all relevant evidence designated by the appellant, and 
provided VA medical examinations in order to assist in 
substantiating the claim for VA compensation benefits.

2.  For the period of claim prior to October 11, 2000, the 
veteran's PTSD manifested occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms analogous to flattened affect, panic attacks more 
than once a week disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships. 

3.  For the period from October 11, 2000, the veteran's PTSD 
has manifested occupational and social impairment with 
deficiencies in most areas, such as work, family 
relationships, and mood, due to such symptoms analogous to 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
difficulty in adapting to stressful circumstances, and 
inability to establish and maintain effective relationships; 
for the period from October 11, 2000, the veteran's PTSD has 
not manifested symptomatology that more nearly approximates 
total occupational and social impairment, due to such 
symptoms as grossly inappropriate behavior, persistent danger 
of hurting self or others, intermittent inability to perform 
activities of daily living, disorientation to time or place, 
and memory loss for names of closest relatives, own 
occupation, or own name.


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the veteran's 
favor, for the period of claim prior to October 11, 2000, the 
schedular criteria for a 50 percent rating, but no higher, 
for service-connected PTSD have been met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411 
(2002).  

2.  With the resolution of reasonable doubt in the veteran's 
favor, for the period from October 11, 2000, the schedular 
criteria for a 70 percent rating, but no higher, for service-
connected PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9411 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5102, 5103, 5103A, 5107 (West 2002)), now requires 
VA to assist a claimant in developing all facts pertinent to 
a claim for VA benefits, including a medical opinion and 
notice to the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
Veterans Claims Assistance Act of 2000.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  The Board finds that, in 
this appellant's case, the requirements of the Veterans 
Claims Assistance Act of 2000 and implementing regulations 
have been met.  

In the rating decisions, statement of the case, and 
supplemental statements of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for PTSD.  In a August 2002 supplemental 
statement of the case, the RO advised the veteran of the 
evidence needed to substantiate his claim, as well as the 
statutory provisions of the VCAA.  The Board finds that the 
RO has obtained, or made reasonable efforts to obtain, all 
records or other evidence that might be relevant to the 
appellant's claim, and the appellant has not identified any 
evidence or additional records that have not been obtained.  
VA specifically requested VA treatment records and 
hospitalization reports, which include psychiatric 
examination reports, and afforded the veteran VA compensation 
examinations in August 1998 and October 2000.  Accordingly, 
no further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.

II.  Disability Rating Criteria for PTSD

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  Each disability should be viewed 
in relation to its history, and the limitation of activity 
imposed by the disabling condition should be emphasized.  38 
C.F.R. § 4.1.  Medical reports are to be interpreted in light 
of the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  An evaluation of the level 
of disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment. 38 C.F.R. § 4.10.  
Where there is a question as to which of two disability 
ratings shall be applied, the higher rating is to be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. 
§ 4.7.  Where, as in this case, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994); Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2.  

Under the revised criteria of Diagnostic Code 9411, effective 
from November 7, 1996, PTSD is to be rated in accordance with 
the General Rating Formula for Mental Disorders.  38 C.F.R. 
§ 4.130.  Under that formula, a 30 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood; 
anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as:  suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, due 
to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The Global Assessment of Functioning Scale score (GAF) is a 
scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual 
of Mental Disorders 32 (4th ed. 1994).  The GAF is based on 
all of the veteran's psychiatric impairments.  A GAF of 11 to 
20 indicates some danger of hurting self or others (e.g., 
suicide attempts without clear expectation of death, 
frequently violent, manic excitement), or occasionally fails 
to maintain minimal personal hygiene (e.g., smears feces), or 
gross impairment in communication (e.g., largely incoherent 
or mute).  A GAF of 21 to 30 indicates behavior is 
considerably influenced by delusions or hallucinations, or 
serious impairment in communication or judgment (e.g., 
sometimes incoherent, acts grossly inappropriately, suicidal 
preoccupation), or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).  A 
GAF of 31 to 40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, 
obscure, or irrelevant), or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).  A GAF of 41 to 50 
indicates serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  A GAF of 51 to 60 
represents moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with coworkers).  A 61 to 70 
GAF indicates some mild symptoms (e.g., depressed mood and 
mild insomnia), or some difficulty in social, occupational, 
or school functioning (e.g., occasional truancy, or theft 
within the household), but generally functioning pretty well, 
and has some meaningful interpersonal relationships.  

III.  Increased Rating for PTSD

The veteran contends that a 100 percent disability rating is 
warranted for his service-connected PTSD symptomatology.  
Through his representative, he contends that an increased 
rating of 100 percent is due because the psychiatric 
symptomatology attributable to the veteran's non-service-
connected bipolar disorder has not been adequately 
differentiated from the psychiatric symptomatology 
attributable to the veteran's service-connected PTSD. 

The Board has considered all the evidence of record, lay and 
medical, whether or not specifically referenced in this 
decision.  After a review of the evidence of record, the 
Board finds that, for the period of claim prior to October 
11, 2000, the evidence is in relative equipoise on the 
question of whether the veteran's PTSD manifested 
symptomatology that more nearly approximated the criteria for 
a 50 percent rating under Diagnostic Code 9411.  For the 
period prior to October 11, 2000, the veteran's service-
connected PTSD was manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms analogous to flattened affect, panic attacks 
more than once a week disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work 
and social relationships.  

During VA examinations, psychiatric hospitalizations, and 
during treatment, medical professionals have attributed 
specific symptomatology to the veteran's service-connected 
PTSD.  For example, a summary of VA hospitalization from 
March to April 1996 reflects the attribution of the following 
symptoms to the veteran's PTSD: intense anxiety, difficulty 
sleeping, somatization, and avoidance of groups.  VA PTSD and 
psychiatric examination reports dated in July 1996 reflect 
the following symptoms attributable to the veteran's PTSD 
(bipolar affective disorder was in remission): anxiety, 
intrusive recollections, distressing dreams and nightmares, 
avoidance of thoughts and feelings, lack of interest in day 
to day activities, detachment from people around him and a 
tendency to isolate, emotional (affective) blunting, sad 
mood, difficulty with concentration, and exaggerated startle 
response.  An August 1998 VA PTSD examination report reflects 
the following symptoms attributable to the veteran's PTSD 
(bipolar affective disorder was in remission): nightmares, 
suspiciousness and alienation, and generalized anger or 
hostility, with mildly labile affect, and mood that ranged 
from euthymic to agitated hostility.  

For the period prior to October 11, 2000, the veteran's 
service-connected PTSD was manifested by psychiatric 
symptomatology characterized by various examiners as of 
"moderate" severity.  In considering the level of social 
and industrial impairment, the Board has considered the 
assignment of GAFs.  VA PTSD and psychiatric examination 
reports dated in July 1996 reflect the examiner's 
characterization of the veteran's PTSD symptoms as moderate 
in severity.  A report of VA hospitalization dated from June 
to July 1998 reflects the assignment of a GAF of 60 based on 
symptomatology of manic episode of bipolar disorder with 
psychosis, and only a history of PTSD.  An August 1998 VA 
PTSD examination report reflects the assignment of a GAF of 
58 attributable primarily to the veteran's PTSD symptoms, and 
noted that there had been no recent change in this disorder.  
The GAFs assigned for PTSD symptomatology for the period 
prior to October 11, 2000 reflect not more than moderate 
symptoms or moderate impairment in social and occupational 
functioning.  

Because the veteran has met a few of the criteria indicated 
for a 50 percent rating under Diagnostic Code 9411, and 
because the overall social and industrial impairment due to 
PTSD is moderate (based on GAF scores), the Board finds that 
the evidence is in relative equipoise on the question of 
whether the veteran's PTSD manifested symptomatology that 
more nearly approximated the criteria for a 50 percent 
rating.  With the resolution of reasonable doubt in the 
veteran's favor, the Board finds that, for the period of 
claim prior to October 11, 2000, the schedular criteria for a 
50 percent rating, but no higher, for service-connected PTSD 
have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 
9411.  

A preponderance of the evidence is against a rating in excess 
of 50 percent for the period prior to October 11, 2000, 
however, as the evidence demonstrates that the veteran's PTSD 
did not during this period manifest occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.  
For the period prior to October 11, 2000, the veteran's 
service-connected PTSD notably did not manifest psychiatric 
symptomatology that was contemplated by even a 50 percent 
rating, including circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment; impaired abstract thinking.  In this decision, the 
Board considered the rating criteria in the General Rating 
Formula for Mental Disorders not as an exhaustive list of 
symptoms, but as examples of the type and degree of the 
symptoms, or effects, that would justify a particular rating.  
The Board has considered the symptoms indicated under 
38 C.F.R. § 4.130 as examples or symptoms "like or similar 
to" the veteran's PTSD symptoms in determining the 
appropriate schedular rating assignment, and, although noting 
which criteria have not been met, has not required the 
presence of a specified quantity of symptoms in the rating 
schedule to warrant an assigned rating for PTSD.  See 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Notwithstanding the representative's contention that "the 
Court has held that the acquired psychiatric disorders can 
not be separated out for rating purposes," in this case the 
medical evidence delineates the symptomatology attributable 
to the veteran's PTSD, characterizes the overall level of 
impairment due to PTSD symptomatology, assigns a GAF that 
reflects that level of impairment, and differentiates 
specific symptoms and impairment attributable to the 
veteran's non-service-connected bipolar disorder.  The United 
States Court of Appeals for Veterans Claims (Court) has 
stated that the Board is precluded from differentiating 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so; however, the Court went on 
to state that the Board may not ignore such distinctions 
between symptomatology attributed to a non-service-connected 
disability and a service-connected disability where they 
appear in the medical record.  Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 
Vet. App. 136, 140 (1996).  

In addition to the medical evidence indicated above that 
specifically attributed specific psychiatric symptoms to the 
veteran's diagnosed PTSD, the medical evidence of record also 
differentiates specific symptoms and impairment attributable 
to the veteran's non-service-connected bipolar disorder.  For 
example, a July 1992 VA psychiatric examination report 
reflects a diagnosis of severe chronic bipolar disorder (and 
did not diagnose PTSD), noting symptoms of hallucinations, 
depression, manic episodes, and severe psychotic-type 
episodes.  A March to April 1996 report of VA hospitalization 
attributed depression to bipolar disorder.  An August 1998 VA 
PTSD examination report attributed the symptom of 
inappropriate self-aggrandizement in speech content to the 
non-service-connected manic bipolar disorder, and indicated 
there was no evidence that PTSD played a role in causing a 
June 1998 psychiatric hospitalization.  During some 
hospitalizations, the diagnosis was only bipolar disorder, 
without any indication of the presence of any significant 
PTSD symptomatology or attribution of significant impairment 
to the veteran's PTSD.  For example, a June to July 1998 
hospitalization resulted in an Axis I diagnosis of bipolar 
disorder that included manic episode with psychotic features, 
and noted only a history of PTSD, while the examiner assigned 
a GAF of 60.   A September to October 1998 hospitalization 
resulted in an Axis I diagnosis of bipolar disorder that 
included manic episode with psychotic features, and the 
examiner assigned GAFs ranging from 25 on admission to 50 on 
discharge based only on the diagnosed bipolar disorder.  A 
series of hospitalizations from March to June 2002 likewise 
were primarily caused by diagnosed bipolar disorder with 
psychotic features.  The reports of hospitalization reflect 
diagnoses of bipolar disorder with psychotic features, note 
symptomatology specifically attributed to this disorder such 
as manic behavior, grandiosity, looseness of association, and 
assigned GAFs based only on this symptomatology.  

Based on a review of the evidence, the Board further finds 
that, for the period from October 11, 2000, the evidence is 
in relative equipoise on the question of whether the 
veteran's PTSD manifested symptomatology that more nearly 
approximates occupational and social impairment with 
deficiencies in most areas as contemplated by a 70 percent 
rating under Diagnostic Code 9411.  For the period from 
October 11, 2000, the veteran's PTSD has manifested 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, and mood, due to 
such symptoms analogous to near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  

The October 11, 2000 VA PTSD examination report reflects that 
the veteran complained of, or was noted to have, the 
following symptoms associated with his PTSD: intrusive 
recollections, distressing dreams, nightmares, and sleep 
disturbance, nervousness and agitation, persistent avoidance 
of stimuli or symbols, lack of interest in day to day 
activities, difficulty concentrating, exaggerated startle 
response, guarding and suspicion of people, emotional numbing 
and distancing from others, and a tendency to isolate.  The 
examiner offered the opinion that the veteran's PTSD symptoms 
were having the most direct impact on his daily life and 
functioning, with moderate cognitive impairment and severe 
social and occupational impairment.  

The October 11, 2000 VA PTSD examiner assigned a GAF of 50 
for all psychiatric symptomatology, and indicated that he was 
not going to break down the GAF score assignment for each 
diagnosed psychiatric disorder, which included PTSD and non-
service-connected bipolar disorder.  As noted, however, the 
examiner indicated that the symptomatology that was most 
directly impacting the veteran's functioning at this point 
was PTSD.  Because the examiner delineated certain 
symptomatology, but did not differentiate the overall level 
of impairment represented by the assignment of a GAF of 50, 
the Board has considered that, for the period from October 
11, 2000, a GAF of 50 is representative of the veteran's PTSD 
symptomatology.  See Mittleider, 11 Vet. App. at 182 (the 
Board is precluded from differentiating between 
symptomatology attributed to a non-service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so).  In addition to the 
specific symptomatology attributed to the veteran's PTSD, a 
GAF of 50 reflects serious symptoms or serious occupational 
or social impairment.  

Because the veteran has met a few of the criteria indicated 
for a 70 percent rating under Diagnostic Code 9411, and 
because the overall social and industrial impairment due to 
PTSD is severe (based on the undifferentiated GAF score 
assigned in October 2000), the Board finds that the evidence 
is in relative equipoise on the question of whether the 
veteran's PTSD manifested symptomatology that more nearly 
approximated a 70 percent rating from October 11, 2000.  With 
the resolution of reasonable doubt in the veteran's favor, 
the Board finds that, for the period of claim from October 
11, 2000, the schedular criteria for a 70 percent rating, but 
no higher, for service-connected PTSD have been met.  38 
U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
4.1-4.14, 4.130, Diagnostic Code 9411.  

The Board further finds that, for the period from October 11, 
2000, a preponderance of the evidence is against a rating in 
excess of 70 percent for the veteran's service-connected 
PTSD.  The evidence demonstrates that, for the period from 
October 11, 2000,  the veteran's PTSD has not manifested any 
of the criteria for a 100 percent rating, namely total 
occupational and social impairment, due to such symptoms as 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of closest relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  For the period from October 11, 
2000, the veteran's PTSD did not even manifest certain 
symptoms attributable to a 70 percent rating for PTSD, 
including suicidal ideation, obsessional rituals which 
interfere with routine activities, intermittently illogical, 
obscure, or irrelevant speech, impaired impulse control, 
spatial disorientation, or neglect of personal appearance and 
hygiene.  38 C.F.R. § 4.130.  As previously noted, the Board 
has not required the presence of a specified quantity of 
symptoms in the rating schedule to warrant an assigned rating 
for PTSD.  See Mauerhan, 16 Vet. App. 436. 

The assignment of a GAF of 50 in this case in October 2000 
represents an examiner's overall assessment of the veteran's 
psychiatric impairment at a given time, but is not more 
highly probative than the evidence of specific psychiatric 
symptoms upon which the rating of psychiatric disability is 
contemplated under Diagnostic Code 9411 and the General 
Rating Formula for Mental Disorders. 
 38 C.F.R. § 4.130.  See 38 C.F.R. § 4.126 (2002) 
(adjudicator is to "assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination").  

In this case, the specific symptomatology attributable to the 
veteran's service-connected PTSD has not been shown to 
demonstrate symptomatology that more nearly approximates the 
criteria for a 100 percent disability rating under Diagnostic 
Code 9411.  As indicated, in determining the proper rating 
for the veteran's service-connected PTSD, the Board may not 
consider the symptomatology attributable to the veteran's 
diagnosed (non-service-connected) bipolar disorder.  See 
38 C.F.R. § 4.14 (the use of manifestations not resulting 
from service-connected disease or injury in establishing the 
service-connected rating is to be avoided).  For these 
reasons, the Board finds that, for the period from October 
11, 2000, the schedular criteria for a rating in excess of 70 
percent for service-connected PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.14, 4.130, Diagnostic Code 9411.  

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD has independently caused marked 
interference with employment, necessitated frequent periods 
of hospitalization, or otherwise rendered impracticable the 
regular schedular standards for rating such psychiatric 
disability for any period during the pendency of the claim.  
As indicated above, the veteran has severe psychiatric 
impairment, and has undergone multiple hospitalizations in 
1998 and again in 2002, due primarily to his non-service-
connected bipolar disorder.  In this case, the Board has been 
careful to follow the medical evidence to the extent it 
differentiates the veteran's psychiatric symptomatology; this 
includes medical evidence that attributes specific symptoms 
to one disability or the other, reflects the presence or 
absence of an alternative psychiatric diagnosis or indication 
that a psychiatric disorder was in remission, and the 
assignment of an overall level of disability to a specific 
disorder, including by the assignment of a GAF.  Where the 
evidence does not differentiate symptomatology, the Board has 
resolved reasonable doubt in the veteran's favor to attribute 
such symptomatology, and resulting occupational or social 
impairment, to the veteran's service-connected PTSD.  The 
regular schedular standards for rating PTSD contemplate 
rating based on a wide range of specific symptomatology, as 
well as consideration of the overall levels of social and 
occupational impairment produced by the symptomatology.  
Under these circumstances, in the absence of factors 
suggestive of an unusual disability picture, further 
development in keeping with the procedural actions outlined 
in 38 C.F.R. § 3.321(b)(1) is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 
293 (1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).    


ORDER

For the period of claim prior to October 11, 2000, a 50 
percent rating for PTSD is granted, subject to the criteria 
governing the payment of monetary awards.

For the period from October 11, 2000, a 70 percent rating for 
PTSD is granted, subject to the criteria governing the 
payment of monetary awards.



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



